                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

LIBERTY MUT. FIRE INS. CO.,              )
                                         )
     Plaintiff,                          )               5:19-CV-101-REW-MAS
                                         )                     Related cases:
v.                                       )                  5:19-CV-116-REW
                                         )                  5:19-CV-124-REW
SELLERS MFG. CO.,                        )
as successor in interest to Green Boiler )                        ORDER
Technologies, Inc.,                      )

      Defendant.
                                  *** *** *** ***

       The parties in this case—as well as in related cases 5:19-CV-124-REW, Erie Ins.

Exch. v. Sellers Mfg. Co., and 5:19-CV-116-REW, The Cincinnati Ins. Co. v. Sellers Mfg.

Co.—seek consolidation. DE 25; 5:19-CV-124-REW, ECF No. 17; 5:19-CV-116-REW,

ECF No. 20. On referral, Judge Matthew A. Stinnett held a status conference with all

parties in all three cases on June 26, 2019, DE 24 (Minutes), and entered a Report &

Recommendation regarding consolidation and the case schedule. DE 26. Given the

agreed resolution and Judge Stinnett’s careful analysis, the Court elects to adopt the

recommendation, in full and at once.

   Accordingly, the Court ORDERS as follows:

   1. The Court ADOPTS DE 26, thus GRANTING the pending consolidation

       motions. DE 25; 5:19-CV-124-REW, ECF No. 17; 5:19-CV-116-REW, ECF No.

       20.
2. The Court, pursuant to Fed. R. Civ. P. 42(a)(2), CONSOLIDATES 5:19-CV-

   124-REW, Erie Ins. Exch. v. Sellers Mfg. Co., and 5:19-CV-116-REW, The

   Cincinnati Ins. Co. v. Sellers Mfg. Co. with this case.

3. The Clerk SHALL enter this Order in each case; this case shall be the primary

   case style going forward.

4. The schedule and mechanics set forth in DE 26 govern.

5. The Court will set a trial date and additional pretrial filing deadlines after it

   assesses (and potentially after it resolves) dispositive motions and related filings.

   This the 18th day of July, 2019.




                                         2
